Citation Nr: 1015661	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of service 
connection for a low back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depressive disorder 
and bipolar disorder.  

3.  Entitlement to service connection for bilateral pes 
planus.  

4.  Entitlement to service connection for a left ankle 
injury.

5.  Entitlement to service connection for bilateral shin 
splints.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  

The Board notes that in a September 1999 rating decision, the 
Veteran was denied service connection for depression and a 
personality disorder.  He is now currently seeking service 
connection for an acquired psychiatric disorder, including 
major depressive disorder and bipolar disorder, which was not 
previously adjudicated.  Because service connection was not 
previously denied for major depressive disorder and bipolar 
disorder, it must be considered de novo.  Boggs v. Peake, 520 
F.3d 1330 (2008), see also Ephraim v. Brown, 82 F.3d. 399, 
402 (Fed. Cir. 1996).

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 F. 
3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been received to reopen the previously denied 
claim of service connection for a low back disorder.

The issues of entitlement to service connection for a low 
back disorder and an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A September 1999 rating decision originally denied 
service connection for a low back disorder, and it became 
final.

3.  Since the September 1999 rating decision, new and 
material evidence has been received to reopen the Veteran's 
claim of service connection for a low back disorder.

4.  The Veteran entered service with asymptomatic moderate 
bilateral pes planus.  His disability did not increase in 
severity during service or as a consequence of service.  

5.  The Veteran is not currently shown to have a left ankle 
disability.

6.  The Veteran is not currently shown to have bilateral shin 
splints.  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence received since the September 1999 rating 
decision denying service connection for a low back disorder 
is new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Bilateral pes planus preexisted service and was not 
aggravated thereby.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

4.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  The criteria for entitlement to service connection for 
bilateral shin splints have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in March 2005, March 2006, October 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims of service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the March 
2006 notice.  The Veteran was not, however, provided notice 
regarding his claim to reopen pursuant to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision regarding reopening 
the Veteran's service connection claim for a low back 
disorder.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2005 VCAA notice was given prior 
to the appealed AOJ decision, dated in August 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA is not required to schedule the Veteran for a physical 
examination regarding the claims of service connection for a 
left ankle disability and bilateral shin splints because the 
evidence does not meet the criteria set forth in 38 C.F.R. § 
3.159(c)(4).  Specifically, there is no credible evidence of 
an event, injury, or disease in service upon which a current 
disability may be based.  As such, the Board will not remand 
this case for a medical examination regarding these two 
issues.

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

New and Material Evidence

In September 1999, the RO denied service connection for a low 
back disorder finding no clinical evidence of the claimed 
disability.  The Veteran did not appeal the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Pursuant to an application submitted in January 2005, the 
Veteran seeks to reopen his previously denied claim of 
service connection for a low back disorder.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 1999 rating decision, the 
evidence of record included the Veteran's service treatment 
records (STRs) and an April 1999 VA examination.  Again, he 
was denied service connection for a back disorder as there 
was no evidence of a current disability.  

Evidence received since the September 1999 rating decision 
includes, VA treatment records, a June 2007 VA examination 
report, and the Veteran's statements.  VA treatment records 
reflect a current diagnosis of chronic lumbosacral strain, 
and the Veteran contends that his current condition is 
related to his in-service treatment for a low back strain.  

Upon review of the evidence of record, the Board finds that 
the evidence is both new and material regarding his service 
connection claim for a low back disorder.  It is new because 
it was not before agency decision makers when reaching the 
prior decision, and it is material as it speaks to an 
unestablished fact necessary to adjudicate the Veteran's 
claim.  Namely, the Veteran is shown to have a current low 
back disability.  As such, the Veteran's claim of service 
connection for a low back disorder is reopened.  

Service Connection 

The Veteran seeks service connection for a left ankle injury, 
bilateral pes planus and bilateral shin splints.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following: (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
. . . manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre- 
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted if 
the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.

Bilateral Pes Planus

The Veteran essentially contends that his bilateral pes 
planus was aggravated during his period of service.  The 
Board notes that the Veteran is currently awarded service 
connection for plantar fasciitis, but was denied service 
connection for bilateral pes planus.  

Of note, the Veteran's December 1994 enlistment examination 
notes a preexisting moderate bilateral pes planus that was 
asymptomatic.  Relevant STRs reflect no treatment for 
symptoms associated with his bilateral pes planus.  In a 
November 1995 STR, the Veteran was diagnosed as having 
plantar fasciitis and was treated with heel lifts.  
Separation medical examination did not mention anything 
regarding his preexisting bilateral pes planus.  

There is no question that the Veteran has bilateral pes 
planus.  The main issue before the Board is whether his 
preexisting bilateral pes planus was aggravated by service.  

In a June 2005 VA examination report, the Veteran reported 
having bilateral pes planus since 1995.  He reported pain 
from walking or standing with stiffness and swelling present.  
The examiner diagnosed the Veteran as having mild pes planus 
with slight tenderness over the plantar surfaces bilaterally.  
The examiner did not, however, opine as to whether his 
bilateral pes planus was aggravated by service.  

In June 2007, the Veteran underwent another VA examination of 
the feet.  Upon physical examination, the Veteran was found 
to have moderate pes planus, with normal walking and standing 
ability.  Following review of the claims file, the examiner 
found that the Veteran's bilateral pes planus was neither 
caused by service, nor aggravated beyond the natural 
progression of the disability.  

The evidence of record clearly shows that the Veteran was 
noted to have bilateral pes planus upon entry into active 
service.  Therefore, the Board finds that the Veteran had a 
pre-existing disability, and he is not entitled to the 
presumption of soundness with respect to bilateral pes 
planus.  Rather, the evidence must show that his bilateral 
pes planus was aggravated by service in order for service 
connection to be granted.  As set out above, that requires a 
showing that the disability increased in severity during 
service or as a consequence of service.

As noted above, there was no in-service treatment or 
complaints specific to bilateral pes planus.  Further, upon 
service separation, there was no notation of a specific 
residual or aggravated bilateral pes planus.  Also, there is 
a June 2007 opinion that his bilateral pes planus was neither 
caused, nor aggravated, by service.  The evidence clearly 
shows that the Veteran's bilateral pes planus was not 
aggravated by service as there was no increase in severity of 
the disability during service or as a consequence of service.  
Moreover, there is no clinical opinion of record linking the 
Veteran's bilateral pes planus to service.  Thus, service 
connection for bilateral pes planus is denied.

Left Ankle Injury and Bilateral Shin Splints

The Veteran seeks service connection for residuals of a left 
ankle injury and bilateral shin splints.  

STRs, including enlistment and separation medical 
examinations, are devoid of any reference to a left ankle 
injury or treatment related to bilateral shin splints.  STRs 
show treatment for a left knee injury for which the Veteran 
is already service connected.  Post-service clinical records 
are also devoid of any left ankle pathology or shin splints 
related to service.  There is one post-service treatment 
record, dated in March 2003, in which the Veteran was treated 
with a left ankle sprain.  This was noted to be caused 
playing basketball the day prior.  There is no indication 
that the Veteran had a residual left ankle disability 
following this sprain.  

Based upon review of the evidence of record, the Board finds 
that the Veteran is not entitled to service connection for 
residuals of a left ankle injury or bilateral shin splints as 
there is no evidence of current disability.  Absent a disease 
or injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  The Board appreciates the 
Veteran's contentions, but in the absence of evidence of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
because there is no evidence of a left ankle disability or 
bilateral shin splints related to the Veteran's service, 
service connection must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the Veteran's 
claim of service connection for a low back disorder is 
reopened.  

Service connection for bilateral pes planus is denied.

Service connection for a left ankle disability is denied.

Service connection for bilateral shin splints is denied.  


REMAND

Based upon preliminary review of the evidence of record and 
in light of the VCAA, the Board finds that further 
evidentiary development is necessary regarding the Veteran's 
claims of service connection for a low back disorder and an 
acquired psychiatric disorder.

Low Back Disorder

By way of background, the Veteran was treated in service for 
back pain related to a basketball injury in 1997.  He was 
assessed as having a back sprain, and in a late-July 1997 
STR, it was noted to be resolving.  Mental health treatment 
records reflect a history of treatment for back pain.  The 
Veteran's discharge medical examination was devoid of any 
finding of a residual back disorder.  

Following service, the Veteran underwent a VA examination of 
the spine in April 1999.  He was diagnosed as having a 
history of a low back injury with pain and recurrent spasms, 
but there were no objective findings of a back disability.  A 
general medical examination, dated that same month, reflected 
a diagnosis of lumbosacral strain.  X-rays during that 
timeframe revealed no bony abnormalities.  

In June 2005, the Veteran underwent a VA examination 
regarding his low back injury.  The Veteran reported this 
condition's onset as being in 1997 and has experienced 
constant low back pain for the past 8 years.  He was 
diagnosed as having a low back strain.  There was no clinical 
opinion given as to whether the low back disorder had its 
onset in service other than the Veteran's reports of pain 
since 1997.  

In June 2007, the Veteran most recently underwent another VA 
joints examination.  Following similar subjective reports as 
noted in the 2005 VA examination report, the Veteran was 
diagnosed as having chronic lumbosacral strain without lower 
extremity radiculopathy.  The Veteran's claims file was 
reviewed, and the examiner opined that the Veteran's current 
low back condition was less likely than not caused by or the 
result of service.  In reaching this opinion, the examiner 
noted the Veteran's in service treatment for low back pain 
following a basketball injury in 1997.  This was noted to be 
resolving.  In 1998, the Veteran was also noted to have been 
treated for back pain.  Additionally, the examiner indicated 
that the Veteran's report of medical history, dated in 
January 1999, was devoid of any notation of a low back 
disorder.  

The Board notes that the June 2007 VA examiner indicated that 
x-ray imaging of the lumbar spine showed narrowing of the 
T12-L1 disc and L1-L2 suggestive of degenerative change and 
he had a loss of lumbar lordotic curve due to muscle spasm in 
April 1999.  This x-ray referenced is not associated with the 
Veteran's claims file.  

Following the reopening of this previously denied claim and 
upon review of the June 2007 VA examination report, the Board 
finds this examination to be inadequate.  The Board finds 
that an attempt should be made to associate this x-ray 
showing possible degenerative change with the claims file.  
The June 2007 VA examiner reviewed this x-ray, but then 
indicated that the Veteran's current low back disorder was 
not related to his service as his in-service back strain had 
resolved.  This rationale appears to contradict the evidence 
of record showing a lumbosacral strain at the predischarge VA 
examination in April 1999.  This, in conjunction with the 
missing x-ray showing possible degenerative changes in the 
spine, renders the June 2007 VA examination inadequate.  
Also, the June 2005 VA examination is inadequate as no 
opinion was made regarding the etiology of the claimed 
condition.  As such, the Board finds that a remand is 
necessary to attempt to obtain the missing x-ray report 
referenced in the June 2007 VA examination, and a 
determination should be made as whether the Veteran's 
currently diagnosed low back disorder is attributable to his 
period of active duty.  

Acquired Psychiatric Disorder

By way of background, the Veteran's enlistment medical 
examination was devoid of any finding of a preexisting 
psychiatric disorder.  The Veteran's STRs reflect treatment 
for depressive disorder, not otherwise specified, outbursts 
of anger, and a suicide attempt.  The Veteran had reported 
becoming increasingly depressed, irritated, and stressed by 
his work environment.  In September 1998, he was diagnosed as 
having depressive disorder.  Later that same month, he was 
diagnosed as having a personality disorder, with antisocial 
and borderline features.  Upon January 1999 report of medical 
history, the Veteran indicated that he experienced excessive 
worry or depression.  The physician doing the separation 
examination indicated that an administrative separation was 
in progress for depressive disorder.  The January 1999 
separation medical examination report noted that the Veteran 
had depressive disorder.  Subsequently, he was medically 
discharged from service.  

In an April 1999 VA examination, the Veteran reported being 
frustrated with the military and was increasing depressed 
with his situation.  His history of a personality disorder 
was noted.  The examiner indicated that the Veteran was not 
showing any signs of "major" depression.  He made no Axis I 
or Axis II diagnoses.  

In a November 2004 VA mental health treatment note, the 
Veteran was diagnosed as having major depressive disorder, 
likely recurrent given his history.  The Veteran reported the 
symptoms as first occurring during service when he was told 
he was unlikely to ever have children.  Other relevant post-
service VA treatment records reflect diagnoses including mood 
disorder, major depressive disorder, and bipolar disorder.  

In June 2007, the Veteran underwent a VA psychiatric 
examination.  The examiner reviewed the Veteran's claims file 
and noted that his "discharge summary and summary of care is 
one of the most clear and concise descriptions of a 
borderline personality disorder that [he had] seen or read in 
military medical records."  He further noted that the 
Veteran's STRs showed no signs or symptoms attributable to 
depression or bipolar disorder, and the in-service assessment 
of bipolar disorder was inaccurate.  According to the 
examiner, post-service bipolar disorder diagnoses were not 
supported by the objective and subjective findings in the 
record, nor did the clinical evidence support an assessment 
of major depressive disorder.  The examiner noted that a 
finding of bipolar disorder was not warranted for the 
Veteran.  The examiner diagnosed the Veteran as having 
depression, not otherwise specified, and borderline 
personality disorder.  He opined that there was no medical 
history consistent with depression or bipolar disorder, and 
his in-service treatment was a "clear case" of borderline 
personality disorder.  The examiner further noted that the 
Veteran's current mental health issues were not caused by or 
a result of any events incurred during service.  

The Board finds that the June 2007 VA psychiatric examination 
is inadequate based upon the somewhat contradictory findings 
of the VA examiner.  Specifically, the examiner indicated 
that the Veteran's clinical history showed no evidence of 
depressive symptoms to warrant a diagnosis of depression (he 
also made the same findings related to bipolar disorder).  
The examiner, however, diagnosed the Veteran as having 
depressive disorder, not otherwise specified.  Also, the 
clinical evidence of record reflects the Veteran's complaints 
of depressive symptoms during service-even a notation of 
depression at discharge.  The Board appreciates the 
examiner's assertions that the Veteran's symptoms clearly 
supported a borderline personality disorder diagnosis, but 
finds the opinion relating to depression to be somewhat 
confusing in light of the medical evidence of record.  As 
such, the Board finds that another VA examination should be 
scheduled for a determination to be made as to whether the 
Veteran's currently diagnosed psychiatric disorders had their 
onset during service.  Specifically, the VA examiner is 
requested to opine as to whether the Veteran's in-service 
complaints of depressive symptoms is in any way associated 
with his current psychiatric diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the x-ray report referenced in the June 
2007 VA examination report.  It was noted 
that x-ray revealed possible degenerative 
changes in the spine and loss of lumbar 
lordotic curve due to muscle spasm in 
April 1999.  Attempts to retrieve this 
document should be noted in the claims 
file.  

2.  Following the action requested in the 
paragraph above, the Veteran should be 
scheduled for another VA examination to 
determine the nature and etiology of his 
claimed low back disorder.  The Veteran's 
claims folder should be made available to 
the examiner.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any current low back disorder had its 
onset in service.  The examiner should 
specifically address the Veteran's 
complaints as well as discuss the 
significance of the April 1999 VA 
examination reports.  The examiner should 
provide rationale for all opinions given.  
If the requested opinions cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  Schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his acquired psychiatric disorder.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing and render all appropriate 
diagnoses.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
currently diagnosed acquired psychiatric 
disorders had their onset in service.  The 
examiner should specifically discuss the 
significance of the Veteran's in-service 
treatment for complaints of depressive 
symptoms and a notation of depressive 
disorder at discharge.  The examiner 
should provide rationale for all opinions 
given.  If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


